DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “a fifth hole” in line 8.  This limitation is confusing because a third and a fourth hole have not been claimed.  Furthermore, the structural relationship of the holes is not clear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosaen (US 3,382,978).
	With respect to claim 1, Rosaen discloses a filter device, as shown in Fig. 1, having: an outer tubular member 20 (case) having a substantially bottomed tubular shape with an open upper end, as shown in Fig. 1; a filter element 74 having a substantially cylindrical shape provided inside the case 20, as shown in Fig. 1; a lid body 28, 36, 110, 114, provided on the case 20 so as to cover the upper end of the case 20, as shown in Fig. 1; and an inflow portion 86, as shown in Fig. 3, and an outflow portion provided in the case 20, said outflow portion being the inside space of element 74, as shown in Fig. 1, the inflow portion 86 and the outflow portion communicating between an internal space and an external space of the case 20, as shown in Fig. 1, wherein the lid body includes a flange portion 28, 36, and a cover 110, 114, as shown in Fig. 1, the flange portion 28, 36, having a substantially cylindrical shape is fixed to the case 20, as shown in Fig. 1, and the cover 110, 114, having a substantially plate shape is provided on an upper side of the flange portion 28, 36, so as to cover a hollow portion of the flange portion 28, 36, as shown in Fig. 1, the flange portion 28, 36, has a first hole, the cover 110, 114, has a second hole, and the first hole and the second hole 

         
    PNG
    media_image1.png
    454
    798
    media_image1.png
    Greyscale
            

	Rosaen lacks the cover being detachably provided to the flange portion.  Rosaen teaches that the cover 110, 114 is mounted to the flange portion 28, 36 (see col. 3, lines 34-42).  It would have been obvious to provide the cover disclosed by Rosaen detachably provided to the flange portion, as claimed by applicant, for maintenance purposes, and since the courts have held that if it were considered desirable for any reason to obtain access to the end of a component having a cover, it would be obvious to make the cover removable for that purpose (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

	With respect to claim 2, Rosaen discloses a valve 131 provided on the cover 110, 114, wherein the valve 131 includes a valve seat 118 having a substantially cylindrical shape provided on the cover 110, 114, the valve seat 118 has a third hole 127, and the first hole, the second hole, and the third hole 127 communicate between the space inside the case 20 and the space outside the case 20, as shown in Fig. 1.

	With respect to claims 3 and 6, Rosaen discloses a detector 160 that detects an environmental parameter, the detector 160 being disposed at the flange portion 28, 36, as shown in Fig. 1, wherein the flange portion 28, 36, has a fourth hole to accommodate the detector 160, the fourth hole is closed with the detector 160, as shown in Fig. 1, the first hole has one end opening to a side surface or a bottom surface of the fourth hole, and the first hole and the second hole communicate between a space inside the fourth hole and the space inside the case 20, as shown in Fig. 1.

	With respect to claim 4, Rosaen discloses wherein the case 20 is provided inside a tank 12, as shown in Fig. 1, the lid body 28, 36, 110, 114, is provided on an upper side of the tank 12, as shown in Fig. 1, the second hole with a substantially U shape has both ends opening to a surface on a lower side of the lid body, as shown in Fig. 1, the first hole is a hole penetrating in a thickness direction of the flange portion 28, 36, as shown in Fig. 1, the tank 12 has a fifth hole at a position overlapping with the first hole in a plan view, and the first hole, the second hole, and the fifth hole communicate between 

	With respect to claim 5, Rosaen discloses a valve 131 provided on the cover 110, 114, as shown in Fig. 1, wherein a sixth hole 132 is formed in the valve 131, and the first hole, the second hole, the fifth hole, and the sixth hole 132 communicate between the space inside the case 20 and the space outside the case 20 and inside the tank 12, as shown in Fig. 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778